EXHIBIT 10.1

 

AMENDMENT NO. 1 TO
ASSET PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT, dated as of March 30, 2006
(this “Amendment”), is made and entered into by and among NewPage Corporation, a
Delaware corporation (“Parent”), Chillicothe Paper Inc., a Delaware corporation
and wholly-owned subsidiary of Parent (the “Seller”), and P. H. Glatfelter
Company, a Pennsylvania corporation (the “Purchaser”). Capitalized terms used,
but not otherwise defined, herein shall have the meanings ascribed to such terms
in the Purchase Agreement (as defined below).

 

WHEREAS, Parent, the Seller and the Purchaser have entered into that certain
Asset Purchase Agreement, dated as of February 21, 2006 (as amended by this
Amendment, the “Purchase Agreement”), which contemplates that Parent will, and
will cause the Seller and Parent’s other Affiliates to, sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser will purchase from such
Persons, all of such Persons’ rights, title and interests in and to, the
Purchased Assets, and the Purchaser will assume and agree to pay, perform and
discharge the Assumed Liabilities, in each case, upon the terms and subject to
the conditions set forth in the Purchase Agreement; and

 

WHEREAS, Parent, the Seller and the Purchaser desire to amend the Purchase
Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I
AMENDMENT TO PURCHASE AGREEMENT


 


SECTION 1.1                                      AMENDMENT OF SECTION 1.01.
SECTION 1.01 OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY INSERTING INTO
SECTION 1.01 IN ALPHABETICAL ORDER THE FOLLOWING ADDITIONAL DEFINED TERMS:


 

“2005 Real Estate Taxes Amount” means an amount equal to the unpaid real estate
taxes owed by Parent or the Seller set forth on the Estimated Closing Date
Working Capital Statement.

 

“Amended Purchase Price” means the Purchase Price together with interest thereon
at a rate per annum equal to the Prime Rate quoted on March 31, 2006, and
calculated based on the period beginning on, and inclusive of, March 31, 2006
and ending on, and inclusive of, the calendar day immediately preceding the date
on which the Closing occurs in accordance with this Agreement.

 

“Effective Time” means 12:01 A.M. on April 1, 2006.

 

--------------------------------------------------------------------------------


 

“Network Transition” means the services to be provided by Parent to the
Purchaser and the related rights and obligations of Parent and the Seller that
are set forth under the sub-heading “Separation Services” on Schedule 9
(Information Systems) to the Transition Services Agreement; provided that
Parent, the Seller and the Purchaser shall comply with all their respective
obligations under the Transition Services Agreement that relate to the Network
Transition as if such agreement were executed and delivered by them as of the
Effective Time, including, in the case of the Purchaser, the requirements set
forth under “Service Requirements” in Schedule 9 to the Transition Services
Agreement.

 

“Preliminary Closing” means the preliminary delivery on March 31, 2006, by the
Seller of the fully-executed Seller Deliverables to counsel to the Purchaser,
and by the Purchaser of the fully-executed Purchaser Deliverables to counsel to
the Seller, at the location of the Closing, which documents will be held in
escrow by such respective counsel unless and until delivered to the Seller or
the Purchaser, as applicable, in accordance with Section 2.04.

 

“Purchaser Deliverables” means the items identified in Section 2.06 (b) through
(f).

 


“SELLER DELIVERABLES” MEANS THE ITEMS IDENTIFIED IN SECTION 2.05 (A) THROUGH
(C) AND (E) THROUGH (H).


 


SECTION 1.2                                      AMENDMENT OF SECTION 2.04.
SECTION 2.04 OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY DELETING THE PERIOD
AT THE END OF SUCH SECTION 2.04 AND REPLACING IT WITH THE FOLLOWING:


 

“; provided further that if the Preliminary Closing occurs, then: (a) the
Purchaser and Parent shall commence the Network Transition at 12:01 A.M. on
April 1, 2006, as well as any other transition or integration activities
approved in writing by Parent; (b) subject to the satisfaction or waiver of the
conditions to the obligations of the parties set forth in Article VII, the
Closing shall occur at 10:00 A.M. New York time on April 3, 2006, and shall be
effective as of the Effective Time; (c) at the Closing, the Purchaser shall
deliver to the Seller (i) the Purchaser Deliverables and (ii) by wire transfer
in immediately available funds to the Purchase Price Bank Account, the Amended
Purchase Price, the delivery of which shall satisfy the Purchaser’s obligations
under Section 2.06; and (d) at the Closing, the Seller shall deliver to the
Purchaser (i) the Seller Deliverables and (ii) upon the Seller’s confirmed
receipt of the Amended Purchase Price, a receipt for the Amended Purchase Price,
the delivery of which shall satisfy Seller’s obligations under Section 2.05.

 

If the Closing occurs, for all purposes hereunder, wherever the term “Closing
Date” is used herein (including in phrases such as “prior to the Closing Date”,
“as of the Closing Date”, “on or prior to the Closing Date”, “after the Closing
Date”, “at the Closing Date”, “on the Closing Date”, “between the date hereof
and the Closing Date”, “from and after the Closing Date”, “from the Closing
Date” and

 

2

--------------------------------------------------------------------------------


 

“following the Closing Date”), other than in defined terms in which the words
“Closing Date” are included, the words “Closing Date” shall be deemed to be
replaced with the words “Effective Time.”“

 


SECTION 1.3                                      AMENDMENT OF SECTION 2.06.
SECTION 2.06 OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“AND” AT THE END OF SUBSECTION 2.06(D) AND THE PERIOD AT THE END OF SUCH
SECTION 2.06 AND REPLACING SUCH PERIOD WITH THE FOLLOWING:


 


“; AND


 


(F)                                  THE 2005 REAL ESTATE TAXES AMOUNT BY WIRE
IN IMMEDIATELY AVAILABLE FUNDS TO THE TITLE COMPANY.”


 


SECTION 1.4                                      AMENDMENT OF SECTION 5.17(F).
SECTION 5.17(F) OF THE PURCHASE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


ARTICLE II
AMENDMENT OF DISCLOSURE SCHEDULE


 


SECTION 2.1                                      AMENDMENT OF SECTIONS 1.01 AND
2.01. EACH OF SECTIONS 1.01(A), (B), (C), (D), (E) AND (F) AND 2.01(B)(IX) OF
THE DISCLOSURE SCHEDULE IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS SET
FORTH ON EXHIBIT A ATTACHED HERETO, AND EACH SUCH AMENDED SECTION OF THE
DISCLOSURE SCHEDULE SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN DELIVERED AS
OF THE DATE OF THE PURCHASE AGREEMENT.


 


SECTION 2.2                                      AMENDMENT OF SECTION 5.04(F).
SECTION 5.04(F) OF THE DISCLOSURE SCHEDULE IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS SET FORTH ON EXHIBIT B ATTACHED HERETO, AND SUCH AMENDED SECTION OF
THE DISCLOSURE SCHEDULE SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN DELIVERED
AS OF THE DATE OF THE PURCHASE AGREEMENT.


 


ARTICLE III
PARENT’S AND SELLER’S LOSS;
COMPENSATION FOR REVERSAL OF NETWORK TRANSITION;
INDEMNIFICATION


 


SECTION 3.1                                      COMPENSATION. IF THE
PRELIMINARY CLOSING OCCURS, AND THE CLOSING DOES NOT OCCUR ON APRIL 3, 2006, OR
ANOTHER DATE AGREED UPON BY THE PARTIES, THEN THE PURCHASER UPON DEMAND OF
PARENT SHALL COMPENSATE AND REIMBURSE (“COMPENSATE”) PARENT AND THE SELLER AND
ANY AFFILIATE OF PARENT OR THE SELLER AND EACH OF THEIR AND THEIR AFFILIATES’
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS, REPRESENTATIVES AND
AGENTS (COLLECTIVELY, “PROTECTED PARTIES”) FOR ANY AND ALL LIABILITIES, LOSS OF
PROFITS, LOSSES (INCLUDING ANY OF THE FOREGOING ARISING FROM ANY CHANGES,
ALTERATIONS, DESTRUCTION, BUSINESS INTERRUPTION, DELAYS OR STOPPAGES), OR
DAMAGES OF ANY KIND (INCLUDING REASONABLY RELATED CONSEQUENTIAL DAMAGES,
REASONABLE OUT-OF POCKET COSTS AND EXPENSES, AND COSTS AND EXPENSES REASONABLY
ALLOCABLE TO TIME SPENT BY THEIR EMPLOYEES OR OFFICERS), ACTUALLY SUFFERED OR
INCURRED, WHETHER JOINTLY OR SEVERALLY, DIRECTLY OR INDIRECTLY, BY THE PROTECTED
PARTIES ARISING OUT OF OR RESULTING, DIRECTLY OR INDIRECTLY, FROM THE NETWORK
TRANSITION, OR ANY OTHER TRANSITION OR INTEGRATION ACTIVITY UNDERTAKEN BY OR ON
BEHALF OF THE PURCHASER AUTHORIZED OR UNAUTHORIZED PURSUANT TO SECTION 2.04 OF
THE PURCHASE AGREEMENT, IN EACH CASE

 

3

--------------------------------------------------------------------------------


 


IRRESPECTIVE OF WHETHER SUCH EFFECT WOULD OTHERWISE BE A VIOLATION OF ANY OF THE
TERMS OF THE PURCHASE AGREEMENT, AS AMENDED BY THIS AMENDMENT, HAD THE CLOSING
OCCURRED ON APRIL 3, 2006 (HEREINAFTER A “BUSINESS LOSS”). “BUSINESS LOSS” SHALL
ALSO INCLUDE ANY LOSS ARISING OUT OF OR RESULTING, DIRECTLY OR INDIRECTLY, FROM
THE PROTECTED PARTIES’, OR, AT THE PROTECTED PARTIES’ REQUEST, THE PURCHASER’S,
REVERSAL OF, OR ATTEMPT TO REVERSE, THE NETWORK TRANSITION OR ANY EFFECT OF ANY
OTHER ACTION CARRIED OUT, OR ATTEMPTED TO BE CARRIED OUT, BY THE PROTECTED
PARTIES IN ORDER TO PUT THE PROTECTED PARTIES AND THEIR SYSTEMS AND FACILITIES
IN THE SAME CONDITION IN WHICH SUCH PERSONS, SYSTEMS AND FACILITIES WOULD HAVE
BEEN HAD NO ASPECT OF THE NETWORK TRANSITION OCCURRED (THE “REVERSAL OF NETWORK
TRANSITION”).


 


SECTION 3.2                                      INDEMNIFICATION. WITHOUT
DUPLICATION OF ANY RECOVERY BY ANY PROTECTED PARTY PURSUANT TO SECTION 3.1, THE
PURCHASER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE PROTECTED PARTIES FROM
AND AGAINST ANY AND ALL BUSINESS LOSSES OR LOSSES ARISING OUT OF OR RESULTING
FROM ANY THIRD-PARTY CLAIM (HEREINAFTER A “THIRD-PARTY LOSS”) RELATING TO,
ARISING OUT OF OR RESULTING FROM THE NETWORK TRANSITION, THE REVERSAL OF NETWORK
TRANSITION, OR ANY OTHER TRANSITION OR INTEGRATION ACTIVITY UNDERTAKEN BY OR ON
BEHALF OF THE PURCHASER WHETHER AUTHORIZED OR UNAUTHORIZED PURSUANT TO
SECTION 2.04 OF THE PURCHASE AGREEMENT.


 


SECTION 3.3                                      INDEMNIFICATION PROCEDURES. IF
A PROTECTED PARTY RECEIVES NOTICE OF ANY THIRD-PARTY CLAIM AGAINST IT WHICH
MAY GIVE RISE TO A CLAIM FOR A THIRD-PARTY LOSS UNDER THIS ARTICLE III, THEN
PARENT SHALL GIVE NOTICE OF SUCH THIRD PARTY CLAIM TO THE PURCHASER, WHO SHALL
BE ENTITLED TO UNDERTAKE AND CONDUCT THE INVESTIGATION AND DEFENSE IN CONNECTION
WITH SUCH THIRD-PARTY CLAIM IF, WITHIN 15 DAYS AFTER RECEIPT OF NOTICE OF THE
THIRD PARTY CLAIM FROM PARENT, THE PURCHASER NOTIFIES PARENT THAT THE PURCHASER
(I) ACKNOWLEDGES THAT IT IS OBLIGATED TO INDEMNIFY THE RELEVANT PROTECTED
PARTIES FOR THE THIRD PARTY CLAIM AND (II) IS ASSUMING THE INVESTIGATION AND
DEFENSE OF THE THIRD PARTY CLAIM. IF THE PURCHASER FAILS OR REFUSES TO UNDERTAKE
THE INVESTIGATION AND DEFENSE OF A THIRD PARTY CLAIM IN ACCORDANCE WITH THE
AFOREMENTIONED NOTIFICATION PROCEDURES OR IS NOT CONDUCTING SUCH INVESTIGATION
AND DEFENSE IN A MANNER REASONABLY SATISFACTORY TO PARENT, THEN PARENT SHALL BE
ENTITLED TO IMMEDIATELY ASSUME CONTROL, AT THE EXPENSE OF THE PURCHASER, OF SUCH
INVESTIGATION AND DEFENSE, AND THE PURCHASER, TOGETHER WITH ANY OF ITS LEGAL
REPRESENTATIVES INVOLVED WITH SUCH INVESTIGATION AND DEFENSE, SHALL PROMPTLY
COOPERATE WITH PARENT AND ITS LEGAL REPRESENTATIVES IN CONNECTION WITH PARENT’S
ASSUMPTION OF SUCH CONTROL. EACH PROTECTED PARTY AND THE PURCHASER SHALL
COOPERATE WITH EACH OTHER WITH RESPECT TO ANY CLAIM RELATING TO A THIRD PARTY
LOSS, INCLUDING MAKING AVAILABLE TO THE OTHER, AT THE PURCHASER’S EXPENSE, ALL
WITNESSES, RECORDS, MATERIALS AND INFORMATION IN THEIR RESPECTIVE POSSESSION OR
UNDER THEIR RESPECTIVE CONTROL RELATING TO SUCH MATTER. NO THIRD PARTY CLAIM
MAY BE SETTLED BY THE PURCHASER OR THE PARENT WITHOUT THE OTHER PARTY’S PRIOR
WRITTEN CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED; PROVIDED THAT NO SUCH CONSENT WILL BE REQUIRED IF SUCH COMPROMISE OR
SETTLEMENT IS BASED SOLELY ON THE PAYMENT OF MONEY IN EXCHANGE FOR A COMPLETE
RELEASE OF THE PURCHASER OR THE PROTECTED PARTY, AS APPLICABLE, WITHOUT ANY
FURTHER OBLIGATIONS BEING IMPOSED ON SUCH PERSON.

 

4

--------------------------------------------------------------------------------


 


ARTICLE IV
MISCELLANEOUS


 


SECTION 4.1                                      NO WAIVER. NOTHING IN THIS
AMENDMENT SHALL CONSTITUTE A WAIVER BY PARENT, THE SELLER OR THE PURCHASER OF
ANY BREACH OR DEFAULT ON THE PART OF ANY PARTY TO THE PURCHASE AGREEMENT.


 


SECTION 4.2                                      GOVERNING LAW; JURISDICTION.
THE PROVISIONS OF SECTIONS 10.12 OF THE PURCHASE AGREEMENT SHALL APPLY TO THIS
AMENDMENT AS IF REFERENCES TO “AGREEMENT” THEREIN WERE TO THIS AMENDMENT.


 


SECTION 4.3                                      ENTIRE AGREEMENT. THIS
AMENDMENT TOGETHER WITH THE PURCHASE AGREEMENT (TOGETHER WITH THE SCHEDULES,
EXHIBITS AND OTHER AGREEMENTS REFERENCED THEREIN), THE CONFIDENTIALITY AGREEMENT
AND THE ANCILLARY AGREEMENTS CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND ORAL, AMONG THE SELLER,
PARENT AND THE PURCHASER WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


SECTION 4.4                                      EFFECT. EXCEPT AS EXPRESSLY SET
FORTH HEREIN, THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE ALTER,
MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE REPRESENTATIONS, WARRANTIES,
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
PURCHASE AGREEMENT, ALL OF WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS. FOR THE AVOIDANCE OF DOUBT, EXCEPT AS
EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AMENDMENT SHALL NOT CONSTITUTE A REAFFIRMATION, REMAKING, WITHDRAWAL OR
MODIFICATION AS OF THE DATE OF THIS AMENDMENT OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS OF ANY PARTY HERETO.


 


SECTION 4.5                                      COUNTERPARTS. THIS AMENDMENT
MAY BE EXECUTED AND DELIVERED (INCLUDING BY FACSIMILE TRANSMISSION) IN ONE OR
MORE COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto caused this Amendment No. 1 to Asset
Purchase Agreement to be duly executed as of the date first above written.

 

 

NEWPAGE CORPORATION

CHILLICOTHE PAPER INC.

 

 

By:

/s/ Matthew L. Jesch

 

By:

/s/ Matthew L. Jesch

 

 

Name: Matthew Jesch

 

Name: Matthew Jesch

 

Title: Vice President and Chief Financial
Officer

 

Title: Vice President and Chief
Financial Officer

 

 

P. H. GLATFELTER COMPANY

 

By:

/s/ George H. Glatfelter II

 

 

Name: George H. Glatfelter II

 

Title: Chairman and Chief Executive Officer

 

6

--------------------------------------------------------------------------------